Defense counsel failed to object to the trial court’s instructions to the jury concerning flight as evidence of consciousness of guilt. Therefore, the defendant has not preserved this issue for appellate review as a matter of law (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467). Reversal of the judgment of conviction is not warranted in the interest of justice.
We have examined the defendant’s other contentions regarding the propriety of the charge to the jury and find them to be either unpreserved for appellate review as a matter of law or lacking in merit. Mollen, P. J., Mangano, Weinstein and Niehoff, JJ., concur.